Citation Nr: 1427247	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-26 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to May 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at a May 2012 Travel Board hearing, and a transcript of this hearing is of record.

The Board has previously remanded the issue on appeal, in April 2013 and November 2013, for additional development.  The development has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that this appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.


FINDING OF FACT

The preponderance of the competent and credible evidence does not demonstrate that the Veteran has a current left or right hip disability; or that any hip disability is etiologically related to a disease or injury in service; or that any hip disability is proximately due to or aggravated by his service-connected lumbar spine disability.  


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected lumbar spine disability, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id. at 486.  

The VA satisfied its duty to notify when it issued a May 2009 letter, prior to the rating decision, informing the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  The correspondence also informed him of how disability ratings and effective dates are assigned, if service connection was to be granted.  See Dingess v. Nicholson, supra.  An April 2013 letter also satisfied the notice requirements for secondary service connection, according to 38 C.F.R. § 3.310.  

The Veterans Claims Assistance Act of 2000 (VCAA) further provides that VA has a duty to assist the Veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  Id.

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), post-service VA and private treatment records and lay statements are in the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  

The Veteran was afforded VA examinations to determine the nature, extent and etiology of any left or right hip disability in April 2013 and December 2013.  An addendum VA opinion was also provided in August 2013.  The VA examinations and addendum opinion are adequate, as they are predicated on a review of the claims file, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  Id.; see 38 U.S.C.A. § 3.159(c)(4).

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

A claim for secondary service connection requires medical evidence that connects the asserted secondary disability to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2013); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran contends that his service-connected lumbar spine disability directly caused or resulted in his claimed current hip disability.  Specifically, he argues that he is experiencing consistent bilateral hip pain, since approximately 2004 or 2005, as a result of his lumbar spine disability throwing his hips out of position.  See May 2012 Board hearing transcript.  The Veteran was service-connected for degenerative joint disease of the lumbar spine in a July 2013 rating decision.

The Veteran does not contend, and his STRs do not reflect, that he made any complaints, sought any treatment, or received a diagnosis for a hip condition.  

Although the Veteran indicated that he had received private chiropractic treatment for his hips starting in 2007, he did not submit any private treatment records reflecting such treatment other than a 2008 x-ray.  See May 2012 Board hearing transcript.  The Veteran said that the x-ray showed that his hips were in a degenerative state; however, he provided no medical analysis of the x-ray.  See February 2010 and June 2013 statements. 

In April 2013, the Veteran underwent a VA examination for his hips.  The Veteran reported that since 2007, he has experienced pain in his hips bilaterally, more on his left than his right hip.  The Veteran did not report any impact on the function of his hips due to flare-ups.  Upon objective evaluation, the VA examiner found normal range of motion testing results, no additional limitation of range of motion with repetitive use testing, no functional loss or impairment of the hips, normal muscle strength testing results, no localized tenderness or pain to palpation for the joints or soft tissue of either hip, and no ankylosis of either hip joint.  Based on the examination results, the VA examiner did not find that the Veteran had a current hip condition.  In concluding that any claimed hip condition was less likely than not incurred in or caused by an in-service injury, event, or illness, the VA examiner relied on the absence of any treatment for a hip condition while on active duty, the present normal examination results and the absence of evidence of disease.  See August 2013 VA addendum opinion.  In concluding that any claimed hip condition was less likely than not proximately due to or the result of the Veteran's service-connected lumbar spine disability, the VA examiner relied on the present normal examination results, no evidence of disease and the mainstream medical literature which does not support the claim that a back condition causes a hip condition.  See April 2013 VA examination report.  

As the previous VA examination and opinions did not address the issue of whether the Veteran's lumbar spine disability could have aggravated any claimed hip disability, the Veteran was afforded another VA examination for his hips in December 2013.  The Veteran continued to report hip pain in the left hip more than the right hip.  He also reported experiencing left hip pain every two weeks which he would treat with Motrin.  The VA examiner found that the Veteran had left hip pain, but no evidence of chronic disease in his left hip joint.  The objective findings of the December 2013 VA examination were the same as his previous April 2013 VA examination.  The VA examiner found normal range of motion testing results, no additional limitation of range of motion with repetitive use testing, no functional loss or impairment of the hips, normal muscle strength testing results, no localized tenderness or pain to palpation for the joints or soft tissue of either hip, and no ankylosis of either hip joint.  No impact on the Veteran's ability to work was found.  The VA examiner found a lack of evidence of a chronic hip condition in service and no current evidence of a chronic hip condition or disease.  Based on the available evidence and medical literature, the VA examiner opined that there was no evidence of his service-connected lumbar spine disability causing or aggravating any hip condition or supporting such a relationship.  

Based on a review of the complete evidence of record, the Board concludes that the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for a bilateral hip disability, to include as secondary to his service-connected lumbar spine disability.  

The Board finds that the April 2013, August 2013 and December 2013 VA examinations and opinions are the most probative evidence of record regarding both whether the Veteran has a current hip disability and the etiology of such a disability.  The medical evidence reflects that the Veteran has no current diagnosis of a left or right hip disability based on normal examination findings.  To the extent that the Veteran argues that he experiences pain in his left and/or right hip, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Therefore, without evidence of a current disability, the Veteran's claim for service connection claim cannot be established.

However, even if the Veteran had a current hip disability for VA purposes, the record shows no evidence of a link between such a disability and either his active duty service or his service-connected lumbar spine disability.  The record reflects no evidence of an in-service injury, event, or illness related to his claimed hip condition.  The Veteran said his hip pain began in 2004, but did not seek treatment for his hip condition until 2007, five years after his discharge.  The only available record of treatment was a 2008 x-ray without any analysis.  The Veteran did not provide a competent and credible opinion that his hip disability was etiologically related to service.  As for his secondary service connection claim, the Veteran has a service-connected lumbar spine disability, but the competent and credible medical evidence of record found that there was no relationship between a lumbar spine disability and a hip disability; therefore, his hip disability was not caused or aggravated by his lumbar spine disability.  

In sum, as the preponderance of the evidence is against the Veteran's claim for service connection, the benefit of the doubt doctrine does not apply, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected lumbar spine disability, is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


